          Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 1 of 9

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
ANNE H. MILLER                             :
641 Avondale Road                          :   CIVIL ACTION
Erdenheim, PA 19038                        :
                                           :   No. _______________
                                           :
             Plaintiff,                    :   JURY TRIAL DEMANDED
                          v.               :
                                           :
WISSAHICKON SCHOOL DISTRICT                :
601 Knight Road                            :
Ambler, PA 19002                           :
                                           :
             Defendant.                    :
_________________________________________ :

                                 CIVIL ACTION COMPLAINT

       The above-named Plaintiff, by and through the undersigned counsel, hereby states as
follows:


                                            I. Introduction

        1. Plaintiff, Anne H. Miller (hereinafter “Plaintiff”) has initiated the instant action

            to recover damages incurred as a result of the failure of Defendant Wissahickon

            School District (hereinafter “Defendant”) to honor its commitment to continue

            her health benefits after her retirement.

        2. Defendant, acting under color of state law, has deprived Plaintiff of her

            Constitutionally-protected property interest in the health benefits to which she is

            entitled as set forth herein.

                                              II. Parties

        3. The foregoing paragraphs are incorporated herein in their entirety as if set forth

            in full.

        4. Plaintiff is an adult individual with an address as captioned above.



                                                  1
 Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 2 of 9

5. Defendant is a public school district located in Montgomery County,

   Pennsylvania.

6. Defendant operates a total of six (6) schools and serves over 4,500 students in

   Lower Gwynedd Township, Whitpain Township, and Ambler Borough.

                        III.   Jurisdiction and Venue

7. The foregoing paragraphs are incorporated in their entirety as if set forth in full.

8. The Court may properly maintain personal jurisdiction over Defendant because

   its contacts with the Commonwealth of Pennsylvania and this judicial district

   are sufficient for the exercise of jurisdiction over it to comply with traditional

   notions of fair play and substantial justice, satisfying the standard set forth by

   the United States Supreme Court in International Shoe Co. v. Washington, 326

   U.S. 310 (1945) and its progeny.

9. The Court may exercise original subject matter jurisdiction over the instant

   action pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the

   laws of the United States and seeks redress for violations of rights conferred

   under Federal law.

10. The Court may also maintain supplemental jurisdiction over the state law claims

   set forth herein pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal

   Rules of Civil Procedure because they are sufficiently related to the claim(s)

   within the Court’s original jurisdiction that they form part of the same case or

   controversy.

11. Venue is properly laid in this judicial district pursuant to 28 U.S.C. §§

   1391(b)(1) and 1391(b)(2) because: (a) Defendant conducts business in this

   judicial district; and (b) because the acts and omissions giving rise to the claims



                                        2
 Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 3 of 9

   set forth herein (including the denial of benefits from which the instant case

   arises) occurred exclusively in this judicial district.

                          IV.    Factual Background

12. The foregoing paragraphs are incorporated herein in their entirety as if set forth

   in full.

13. Plaintiff worked for Defendant for a period of over twenty-four (24) years,

   serving from April of 1995 until her retirement in June of 2019.

14. Plaintiff initially worked as a speech language pathologist and/or transition

   coordinator from April of 1995 to November of 2007.

15. Subsequently, for the remaining years of her tenure, Plaintiff served as a

   Supervisor of Special Education and a member of the Wissahickon

   Administrators’ and Supervisors’ Association.

16. At the time of Plaintiff’s retirement, Defendant maintained an “Administrative

   Compensation Plan” for its employees (hereinafter “the Plan”) providing a

   “Post-Retirement Health Insurance Benefit.” The Plan is attached in full as

   Exhibit “1” hereto.

17. The Plan was in effect at the time of Plaintiff’s retirement.

18. The Plan provides guaranteed continuing health and dental coverage for five (5)

   years to eligible retirees.

19. Specifically, the Plan provides as follows:

   An employee who retires and, in so doing, is eligible to receive superannuation
   or disability pension or otherwise draw an annuity from the Public School
   Employees' Retirement System and who has at least seven (7) years of service
   in the Wissahickon School District and is at least 55 years old (unless PSERS
   permits full retirement at an earlier age) shall receive the following:

   l.         Medical coverage for the employee only under the same terms and
              conditions existing on the date of retirement for a period of five (5)
              years following retirement; the district will pay the premium and the
              retiree shall reimburse the District in the same dollar amount as he/she
                                        3
 Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 4 of 9

                was contributing to the premium cost on the date of retirement. If a
                retiree elects not to select the District's health care benefit, he/she may
                not re-enroll at a later date.

   2.           Dental coverage for the employee only under the same terms and
                conditions existing on the date of retirement for a period of five (5)
                years following retirement; the district will pay the premium and the
                retiree shall reimburse the District in the same dollar amount as he/she
                was contributing to the premium cost on the date of retirement.

   3.           Medical coverage for the retiree's spouse may be purchased on the
                District's Health Care Plan for a period of ten (10) years, effective with
                date of the employee's retirement. The cost for spousal coverage will
                be paid by the retiree.

   See attached Exhibit “1”, p. 8, section M (emphasis added).

20. The Plan also allows covered employees, at the conclusion of the five years of

   benefits provided by Defendant, to purchase coverage on Defendant’s plan for

   an additional period of five years. See attached Exhibit “1”, p. 8, section M.

21. Plaintiff retired on June 28, 2019.

22. On the date Plaintiff retired, she met all of the requirements outlined in the Plan.

23. On the date Plaintiff retired, she was eligible to receive superannuation or

   otherwise draw an annuity from the Public School Employees' Retirement

   System.

24. On the date Plaintiff retired, she had over seven (7) years of service with

   Defendant.

25. On the date Plaintiff retired, she was over Fifty-Five (55) years of age.

26. Plaintiff advised Defendant that she elected to receive the health and dental

   benefits provided in the Plan as aforesaid.

27. Defendant refused to provide the benefits outlined in the Plan to Plaintiff.

28. Defendant has continued to refuse to provide the benefits outlined in the Plan to

   Plaintiff.


                                          4
 Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 5 of 9

29. Defendant has denied Plaintiff benefits to which she was plainly entitled under

   the Plan.

                               Count One
                            42 U.S.C. § 1983
               Fifth and Fourteenth Amendment Violations


30. The foregoing paragraphs are incorporated herein in their entirety as if set forth

   in full.

31. Defendant acted under color of state law at all times relevant hereto.

32. Defendant has wrongfully denied Plaintiff contractual benefits under

   circumstances in which she has a protected property interest under the Fifth and

   Fourteenth Amendments to the United States Constitution.

33. In acting to deprive Plaintiff of her property rights as aforesaid, Defendant

   violated Plaintiff’s rights under the Fifth and Fourteenth Amendments to the

   United States Constitution.

34. The contract at issue in the instant case conferred Plaintiff with a protected

   property interest under the Fifth and Fourteenth Amendments to the United

   States Constitution. See Unger v. National Residents Matching Program, 928

   F.2d 1392, 1399-1400 (3d Cir. 1991).

35. The property rights at issue in the instant case, providing Plaintiff with post-

   retirement health benefits for an extended period of time as aforesaid, are

   characterized by the very “quality of . . . extreme dependence . . .” discussed by

   the Third Circuit Court of Appeals in Unger v. National Residents Matching

   Program, 928 F.2d 1392, 1399 (3d Cir. 1991).

36. By providing Plaintiff and other retirees (who tend to be of older age and on

   limited, fixed incomes) with benefits for a full decade (i.e.: a period of five

   years of fully paid benefits followed by a subsequent five years of benefits at a
                                      5
 Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 6 of 9

   reduced cost), Defendant has agreed to provide benefits for a substantial portion

   of its retirees’ remaining lives, creating the “extreme dependence” discussed in

   Unger v. National Residents Matching Program, supra.

37. Moreover, the Plan also creates a property interest because it contains no

   provisions permitting it to be canceled, modified, or denied to eligible

   employees for any reason or any cause, and is unequivocal in its assertion that

   eligible employees “shall receive” the benefits in question. See paragraph 19

   and Exhibit “1”.

38. Defendant also failed to provide Plaintiff with due process before denying her

   the benefits to which she was entitled.

39. On information and belief, Defendant’s failure to provide the benefits in

   question to Plaintiff, while it has provided said benefits to other persons, also

   violated the Equal Protection Clause of the Fourteenth Amendment.

40. Defendant acted deliberately and with willful indifference to Plaintiff’s rights

   under the United States Constitution.

41. In acting as aforesaid, Defendant violated 42 U.S.C. § 1983.

   WHEREFORE, Plaintiff respectfully requests the relief set forth in the ad

   damnum clause set forth infra.

                                Count Two
                             Breach of Contract


42. The foregoing paragraphs are incorporated herein in their entirety as if set forth

   in full.

43. Defendant, for good and lawful consideration, agreed to provide the continuing

   health benefits set forth supra in paragraph 19 pursuant to the Plan.



                                       6
 Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 7 of 9

44. Defendant has failed to provide Plaintiff with the benefits it promised her under

   the Plan.

45. As a direct and proximate result of Defendant’s failure as aforesaid, Plaintiff has

   sustained and continues to sustain damages.

46. Plaintiff has sustained damages as a result of Defendant’s failure to provide the

   promised health benefits, and those damages continue to accrue.

   WHEREFORE, Plaintiff respectfully requests the relief set forth in the ad

   damnum clause set forth infra.

                              Count Three
                    Quasi-Contract/Promissory Estoppel


47. The foregoing paragraphs are incorporated herein in their entirety as if set forth

   in full.

48. In agreeing to provide benefits to Plaintiff under the Plan while aware Plaintiff

   relied on its promise to do so, and failing to pay the benefits as promised,

   Defendant has been unjustly enriched.

49. Alternatively, Defendant’s promise was made under circumstances justifying its

   enforcement under a theory of quasi-contract or promissory estoppel.

50. Defendant made a promise that it reasonably expected to induce action or

   reliance by Plaintiff, and did induce such action or reliance.

51. Injustice can only be avoided by enforcing the promise made by Defendant.

   WHEREFORE, Plaintiff respectfully requests the relief set forth in the ad

   damnum clause set forth infra.




                                       7
   Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 8 of 9

                               AD DAMNUM CLAUSE

       WHEREFORE, Plaintiff respectfully requests t hat the Court grant her the

following relief:

      A.     That a judgment be entered for Plaintiff and against Defendant on

             Counts One, Two and Three of the instant Complaint;

      B.     On Counts One, Two, and Three, that Plaintiff be awarded actual

             damages;

      C.     On Count One, that Plaintiff be awarded damages for the pain, suffering,

             and humiliation caused to Plaintiff by Defendant;

      D.     On Count One, that Plaintiff be awarded punitive damages in an amount

             believed by the trier of fact to appropriately punish Defendant for its

             willful, malicious, deliberate, and outrageous conduct and to deter it

             from engaging in future misconduct;

      E.     On Count One, that Plaintiff be awarded the costs and expenses of the

             instant action;

      F.     On Count One, that Plaintiff be awarded reasonable attorneys’ fees;

      G.     That Plaintiff be granted injunctive relief and that the Court enter an

             Order requiring Defendant to pay Plaintiff’s health care costs as it

             agreed;

      H.     That Plaintiff be granted any and all additional legal, equitable or

             injunctive relief she may later request, or which the Court may deem just

             and proper;

      I.     That Plaintiff’s claims against Defendant be tried to a jury to the extent

             permitted by applicable law.



                                        8
         Case 2:21-cv-02665-JMY Document 1 Filed 06/14/21 Page 9 of 9




                              Respectfully submitted,

                              WAYNE A. ELY

                        BY:   /S/ Wayne A. Ely
                              Wayne A. Ely, Esquire
                              Attorney for Plaintiff
                              225 Lincoln Highway
                              Building A, Suite 150
                              Fairless Hills, Pennsylvania 19030
                              (215) 801-7979

June 14, 2021




                                        9
